Lehman, J. (concurring).
The meaning of the term,. “ within a radius of five city blocks ” seems to me quite incapable of certain interpretation. To determine the sense in which the parties have used these words, we must put ourselves, so far as possible, in their position and it seems to me that the process of exact reasoning and definition, however flawless it may be, by which the intent of the parties as expressed in these words has been arrived at, is not a process which would be employed by persons who combine a word denoting “ a circular limit defined by a radius of specified length ” with a measure of such variable length as a city block and furnishes no guide to their intention. It seems to me entirely a matter of conjecture whether these parties had in mind 260 feet or any other definite measure when they used the term “ city block ” or whether they used the term ‘ ‘ radius ” in an inexact sense and intended to prohibit the defendant from opening a new store within the limits of five squares in any direction. It does appear, however, that upon any construction of the contract, a • store within a radius of 1300' feet would be a breach of the contract, and, since any wider construction rests only ih conjecture, we should enforce the contract only in so far as it is capable of being given a definite meaning.
For this reason, I concur in the view that the judgment should be reversed, and the complaint dismissed.
Judgment reversed, with costs to appellant, and complaint dismissed, with costs.